DETAILED ACTION
	In Response to Application filing on 3/21/2022, claims 20-39 are pending. Claims 20, 25, 28, 31, and 35-38 are amended, and Claim 39 is newly added. Claims 20-39 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 34 recites “carrying out said multiphoton photopolymerization using a laser beam along which an optical diffuser has been placed to adapt a polymerization spatial resolution”. The term “optical diffuser” is interpreted as an optical element capable of diffusing or scattering light.

Claim Rejections - 35 USC § 112
	Applicant amended claim 28 to clarify the terms in the Markush group. Therefore, the previous rejections for claim under 35 USC § 112 is withdrawn in light of the amendment. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-23, 29, 34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100003619 (“Das et al.”), in view of US Patent No. 10647056 B2 (“Clark et al.”) and US Pub. No. 20150197063 (“Shinar et al.”), further in view of evidentiary reference Cross Index of Materials and Substances (“Cross Index”), ASM Handbook, Volume 20 - Materials Selection and Design (“ASM”), and Silicon Dioxide Wikipedia (“Wiki”).
	Regarding claim 20, Das et al. teaches a method comprising producing a three-dimensional object (Abstract, “methods for fabricating three-dimensional objects”), wherein producing the three-dimensional object comprises, 
introducing a composition ([0062], “photosensitive medium”) into a polymerization vessel ([0062], Fig. 4, “material build platform 500”) and, at predetermined locations, polymerizing the composition by photopolymerization to produce the three- dimensional object ([0062], “The optical imaging system 200, including the light source 205, optics 215, SLM array 225, and projection lens 230, can be scanned along the X and Y axes at high speeds to continuously expose new areas of the resin 300 synchronously with images that are continuously refreshed on the SLM array.”), 
wherein the composition comprises a monomer ([0070], “an acrylic monomer”), a filler ([0015], “a filler material”), and a photoinitiator ([0090], “a photoinitiator”), 
wherein the difference between refractive indices of the monomer and of the filler present is less than 0.05 ([0074], “The refractive index of silica is close to the monomer”; [0070], “an acrylic monomer… Camphene may be selected”; [0074], “The refractive index of silica is close to the monomer”; Das et al. teaches a composition comprising camphene as the monomer and silica as the filler. Evidentiary reference “Cross index” teaches that the refractive index for camphene is 1.4751 and “ASM” teaches that the refractive index for silica is 1.4582).
Das et al. teaches that the composition has a low viscosity ([0085], “Such resins contain approximately 50-60 vol % suspensions of ceramic particles in a low viscosity fluid monomer”). However, Das et al. does not explicitly teach the viscosity of the composition is greater than or equal to 0.05 Pa.s.
Clark et al. teaches a reaction mixture for photopolymerization (Col. 1, line 10, “photoregulated radical polymerization”), wherein the viscosity of the reaction mixture is between 1cP to 1000cP (Col. 16, line 33-34, “The reaction mixture viscosity should be 1 cP for some applications, to 1000 cP in some applications.”).
Das et al. and Clark et al. are both considered to be analogous to the claimed invention because they are in the same field of photopolymerization. It would have been obvious to one with ordinary skill in the art before the effective filing date to specify the viscosity of reaction composition in Das et al. to incorporate a numerical range as taught by Clark et al., because high viscosity prevents uniform loading of the additives to the polymer (Clark et al. Col. 1, line 49-50).
Das et al. does not explicitly teach that the composition is transparent to the photopolymerization wavelength and that the photopolymerization is a multi-photon photopolymerization.
However, Shinar et al. teaches a photopolymerization process ([0257], “Multi-photon Lithography”), wherein the composition is transparent to the photopolymerization wavelength ([0257], “The method may utilize multi-photon absorption process in a material that is transparent at the wavelength of the laser used for creating the pattern.”).
Das et al. and Shinar et al. are both considered to be analogous to the claimed invention because they are in the same field of photopolymerization. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the reaction composition in Das et al. to incorporate a composition transparent to photopolymerization wavelength as taught by Shinar et al., because multiphoton lithography may be suitable for creating small features in a photosensitive material, without the use of complex optical systems or photomasks (Shinar et al. [0257]).
Regarding claim 21, Clark et al. teaches a method wherein the viscosity is greater than or equal to 0.30 Pa.s (Col. 16, line 33-34, “The reaction mixture viscosity should be 1 cP for some applications, to 1000 cP in some applications.”).
Das et al. and Clark et al. are both considered to be analogous to the claimed invention because they are in the same field of photopolymerization. It would have been obvious to one with ordinary skill in the art before the effective filing date to specify the viscosity of reaction composition in Das et al. to incorporate a numerical range as taught by Clark et al., because high viscosity prevents uniform loading of the additives to the polymer (Clark et al. Col. 1, line 49-50).
Regarding claim 22, Das et al. teaches a method wherein the filler comprises transparent particles ([0074], “The refractive index of silica is close to the monomer”; Evidentiary reference “Wiki” teaches that silica is a transparent solid, therefore the filler comprising of silica beads is comprised of transparent particles.3).
Regarding claim 23, Das et al. teaches a method wherein the composition comprises from 10 to 70% by volume of transparent particles ([0085], “Such resins contain approximately 50-60 vol % suspensions of ceramic particles in a low viscosity fluid monomer”).
Regarding claim 29, Das et al. teaches a method wherein the monomer is an acrylic monomer ([0070], “an acrylic monomer”).
Regarding claim 34, Das et al. teaches a method further comprising carrying out the photopolymerization using a laser beam ([0046], “a focused, raster scanning laser beam”) along which an optical diffuser ([0051], “a projection lens 230”) has been placed to adapt a polymerization spatial resolution (Fig. 3B, the optical system adapt the laser beam to predetermined polymerization locations).
Das et al. does not teach the photopolymerization is a multiphoton photopolymerization. However, Shinar et al. teaches a photopolymerization process ([0257], “Multi-photon Lithography”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the photopolymerization in Das et al. to incorporate a multiphoton photopolymerization as taught by Shinar et al., because multiphoton lithography may be suitable for creating small features in a photosensitive material, without the use of complex optical systems or photomasks (Shinar et al. [0257]).
Regarding claim 38, Das et al. teaches an apparatus for producing a three-dimensional object by photopolymerization ([0011], “systems in which a three-dimensional object is created by a continuously moving optical imaging source using a plurality of light beams to illuminate portions of a photo-curable medium”), comprising a laser ([0046], “a focused, raster scanning laser beam”), a focusing device (Fig. 3B, element 230 “focusing optics”), a displacement unit (Fig. 7, [0082], “MOIS 200 is mounted overhead gantry style on an XY scanning stage”), a polymerization vessel ([0062], Fig. 4, “material build platform 500”), and a polymerization resolution adapter (Fig. 3B, element 230, [0082], “The projection lens 230 magnifies or reduces the image with the appropriate ratio”), 
wherein the polymerization vessel contains a composition ([0062], “photosensitive medium”), 
wherein the composition comprises a monomer ([0070], “an acrylic monomer”), a filler ([0015], “a filler material”), and a photoinitiator ([0090], “a photoinitiator”), 
wherein the difference between refractive indices of the monomer and of the filler present is small ([0074], “The refractive index of silica is close to the monomer”),
wherein the focusing device focuses a laser beam produced by the laser ([0055], “the projection lens 230, with the appropriate magnification or reduction, images the ON pixels of the SLM array directly onto the substrate 300.”) and adapts a numerical aperture thereof ([0055], “The projection lens 230 reduction ratio may be between approximately 1 and approximately 50”), 
wherein the displacement unit is configured to enable focusing of the laser beam inside the polymerization vessel to permit polymerizing the composition at predetermined locations to produce the three dimensional object (Fig. 7, [0082], “MOIS 200 is mounted overhead gantry style on an XY scanning stage”; Das et al. teaches a MOIS 200 optic system which moves the laser beam according to the location of substrate), 
and wherein the polymerization resolution adapter comprises a diffuser (Fig. 3B, focusing lense 230 contains a diffusing optic) movably mounted on a support to be placed on an optical path or outside of the laser beam in order to adapt the polymerization resolution (Fig. 7, [0082], “MOIS 200 is mounted overhead gantry style on an XY scanning stage”; [0082], “The projection lens 230 magnifies or reduces the image with the appropriate ratio”).
Das et al. does not explicitly teach the difference between refractive indices of the monomer and of the filler present is less than 0.05. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to optimize the refractive indices of the monomer and filler such that they are within 0.05 of each other, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980), In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  One would have been motivated to optimize the refractive indices of the monomer and filler such that they are within 0.05 of each other for the purpose of improving the sensitivity of ceramic-containing resin (Das et al. [0074]).
Das et al. teaches that the composition has a low viscosity ([0085], “Such resins contain approximately 50-60 vol % suspensions of ceramic particles in a low viscosity fluid monomer”). However, Das et al. does not explicitly teach the viscosity of the composition is greater than or equal to 0.05 Pa.s.
Clark et al. teaches a reaction mixture for photopolymerization (Col. 1, line 10, “photoregulated radical polymerization”), wherein the viscosity of the reaction mixture is between 1cP to 1000cP (Col. 16, line 33-34, “The reaction mixture viscosity should be 1 cP for some applications, to 1000 cP in some applications.”).
Das et al. and Clark et al. are both considered to be analogous to the claimed invention because they are in the same field of photopolymerization. It would have been obvious to one with ordinary skill in the art before the effective filing date to specify the viscosity of reaction composition in Das et al. to incorporate a numerical range as taught by Clark et al., because high viscosity prevents uniform loading of the additives to the polymer (Clark et al. Col. 1, line 49-50).
Das et al. does not explicitly teach that the composition is transparent to the photopolymerization wavelength.
However, Shinar et al. teaches a photopolymerization process ([0257], “Multi-photon Lithography”), wherein the composition is transparent to the photopolymerization wavelength ([0257], “The method may utilize multi-photon absorption process in a material that is transparent at the wavelength of the laser used for creating the pattern.”).
Das et al. and Shinar et al. are both considered to be analogous to the claimed invention because they are in the same field of photopolymerization. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the reaction composition in Das et al. to incorporate a composition transparent to photopolymerization wavelength as taught by Shinar et al., because to enable 3D structuring, the light source may be adequately adapted to the photoresist in that single-photon absorption is highly suppressed while two-photon absorption is favored, and this condition is only possible when the resist is highly transparent for the laser light's output wavelength (Shinar et al. [0257]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100003619 (“Das et al.”), in view of US Patent No. 10647056 B2 (“Clark et al.”) and US Pub. No. 20150197063 (“Shinar et al.”), further in view of evidentiary reference Cross Index of Materials and Substances (“Cross Index”) and ASM Handbook, Volume 20 - Materials Selection and Design (“ASM”), as applied in claim 20, further in view of US Pub. No. 20190163060 (“Skamser et al.”).
Regarding claim 25, Das et al. does not explicitly teach the transparent particles are made of a material selected from the group consisting of borosilicate glass, and soda-lime glass.
Skamser et al. teaches a composition for stereolithography ([0001]), comprising a filler made by borosilicate glass ([0061], “Examples of suitable fillers…borosilicate glass”).
Das et al. and Skamser inar et al. are both considered to be analogous to the claimed invention because they are in the same field of photopolymerization. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the reaction composition in Das et al. to incorporate a filler made of borosilicate glass as taught by Skamser et al., because using borosilcate glass as filler is known in the prior art and one of ordinary skill in the art would have combined the element as claimed with no change in its respective functions, and the combination would have yielded predictable results.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100003619 (“Das et al.”), in view of US Patent No. 10647056 B2 (“Clark et al.”) and US Pub. No. 20150197063 (“Shinar et al.”), further in view of evidentiary reference Cross Index of Materials and Substances (“Cross Index”), ASM Handbook, Volume 20 - Materials Selection and Design (“ASM”), and Silicon Dioxide Wikipedia (“Wiki”), as applied in claim 29, further in view of evidentiary reference Irgacure 819 (Ciba-Giegy).
Regarding claim 31, Das et al. teaches a method wherein the photoinitiator is selected from the group consisting of an aromatic derivative, eosin Y, and a xanthene dye ([0090], “a photoinitiator, such as 0.86 weight percent Irgacure 819 (Ciba-Giegy)”; See evidentiary reference Irgacure 819 (Ciba-Giegy) for chemical structure of Irgacure 819, which has the chemical structure of an aromatic ketone, which is an aromatic derivative).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100003619 (“Das et al.”), in view of US Patent No. 10647056 B2 (“Clark et al.”) and US Pub. No. 20150197063 (“Shinar et al.”), further in view of evidentiary reference Cross Index of Materials and Substances (“Cross Index”), ASM Handbook, Volume 20 - Materials Selection and Design (“ASM”), and Silicon Dioxide Wikipedia (“Wiki”), as applied in claim 22, further in view of US Pub. No. 20040061260 (“Heugel”).
Regarding claim 35, Das et al. teaches a method wherein the three-dimensional object comprises an outer surface ([0080], “vertical walls”) and an inner volume ([0080], “sections of the integral cored mold containing critical features”), wherein the method further comprises polymerizing locations in the inner volume with a resolution that is higher than locations forming the outer surface ([0080], “Intelligent adaptive slicing algorithms optimize build speed and throughput while at the same time carefully accounting for necessary feature resolution and/or surface finish embedded in each slice layer thickness. For example, sections of the integral cored mold containing critical features may be sliced at approximately 25 micron layer thickness, while other regions corresponding to the platform and pour cup with non-critical features or mostly vertical walls can be sliced at approximately 100 microns or larger layer thickness.”; Das et al. teaches accounting for feature resolution in different regions of the 3D product by intelligent adaptive slicing algorithms. When a region is sliced in thinner layer, such as sections of the integral cored mold containing critical features, a higher resolution is result).
Das et al. does not teach polymerizing locations in the inner volume with a resolution that is smaller than locations forming the outer surface. 
However, Heugel teaches a method (Abstract, “method for the layer-by-layer generative manufacturing of three-dimensional objects by selective hardening of a previously applied layer by means of laser radiation”; [0002], “stereolithography”), comprising polymerizing locations in the inner volume with a resolution that is smaller than locations forming the outer surface ([0004], “a small beam focus can be selected in the marginal area to achieve a high structural resolution, whereas the selection of a larger beam focus in the inner area speeds up the hardening process of the inner area”).
Das et al. and Heugel are both considered to be analogous to the claimed invention because they are in the same field of photopolymerization. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify polymerizing inner portion with a higher resolution than the outer surface in Das et al. to incorporate a method to polymerizing inner portion with a smaller resolution than the outer surface as taught by Heugel, because the selection of lower resolution in the inner area speeds up the hardening process of the inner area (Heugel [0004]).

Claims 24, 26, 27, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100003619 (“Das et al.”), in view of US Patent No. 10647056 B2 (“Clark et al.”) and US Pub. No. 20150197063 (“Shinar et al.”), further in view of evidentiary reference Cross Index of Materials and Substances (“Cross Index”), ASM Handbook, Volume 20 - Materials Selection and Design (“ASM”), and Silicon Dioxide Wikipedia (“Wiki”), as applied in claim 20, further in view of US Pub. No. 20160184189 A1 (“Hagiwara et al.”).
Regarding claim 24, Das et al. teaches the transparent particles, but does not explicitly teach that the transparent particles are spherical particles.
Hagiwara et al. teaches a photopolymerization method ([0001], “a method for producing an artificial tooth, and a photocurable resin composition for an artificial tooth used therefor”), wherein the transparent particles are spherical particles ([0071], “The filler (B) preferably has a spherical shape”).
Das et al. and Hagiwara et al. are both considered to be analogous to the claimed invention because they are in the same field of photopolymerization. It would have been obvious to one with ordinary skill in the art before the effective filing date to specify the resin filler in Das et al. to incorporate spherical particles as taught by Hagiwara et al., because the viscosity of the photocurable resin composition can be reduced (Hagiwara et al. [0071]).
Regarding claim 26, Das et al. does not explicitly teach the transparent particles are made of a polymer that is insoluble in the composition.
Hagiwara et al. teaches the transparent particles are made of a polymer that is insoluble in the composition ([0072], “Examples of the silane coupling agent include silane coupling agents having reactive functional group such as a (meth)acrylic group, an epoxy group, a vinyl group, an amino group, and a mercapto group, and one, or two or more filler(s) can be used.”; It’s well known for one of ordinary skill in the art that epoxy compound is polar whereas acrylic compound such as aqueous methylacrylate (Das et al. [0085]) is non-polar, therefore Hagiwara et al. teaches a transparent particles make of epoxy compound that is insoluble in acrylic monomer).
It would have been obvious to one with ordinary skill in the art before the effective filing date to specify the resin filler in Das et al. to incorporate an epoxy group as taught by Hagiwara et al., in order to improve the mechanical properties of the three dimensional product (Hagiwara et al. [0072]).
Regarding claim 27, Das et al. does not explicitly teach the filler comprises at least one component that is soluble in the composition.
Hagiwara et al. teaches the filler comprises at least one component that is soluble in the composition ([0072], “Examples of the silane coupling agent include silane coupling agents having reactive functional group such as a (meth)acrylic group, an epoxy group, a vinyl group, an amino group, and a mercapto group, and one, or two or more filler(s) can be used.”; It’s well known for one of ordinary skill in the art that (meth)acrylic group compound is soluble in acrylic compound such as aqueous methacrylate (Das et al. [0085]), therefore Hagiwara et al. teaches a transparent particles comprised of (meth)acrylic group compound that is soluble in acrylic monomer).
It would have been obvious to one with ordinary skill in the art before the effective filing date to specify the resin filler in Das et al. to incorporate an (meth)acrylic group as taught by Hagiwara et al., in order to improve the mechanical properties of the three dimensional product (Hagiwara et al. [0072]).
Regarding claim 32, Das et al. does not explicitly teach the composition comprises an epoxy monomer.
Hagiwara et al. teaches the composition comprises an epoxy monomer ([0072], “Examples of the silane coupling agent include silane coupling agents having reactive functional group such as a (meth)acrylic group, an epoxy group, a vinyl group, an amino group, and a mercapto group, and one, or two or more filler(s) can be used.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to specify the resin filler in Das et al. to incorporate an epoxy group as taught by Hagiwara et al., in order to improve the mechanical properties of the three dimensional product (Hagiwara et al. [0072]).
Regarding claim 39, Das et al. does not explicitly teach the composition has viscosity greater than 1 Pa*s.
Hagiwara et al. teaches the composition has viscosity greater than 1 Pa*s ([0086], “the viscosity of the dental photocurable resin composition used in the present invention is preferably 20,000 mPa*s or less, more preferably 15,000 mPa*s or less…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to optimize the viscosity of the photocurable composition such that it is greater than 1 Pa*s, motivated by allowing the photocurable resin composition to smoothly flow into the space between the cured resin layer lifted up only by one layer and the light permeable bottom face of the shaping container.  
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100003619 (“Das et al.”), in view of US Patent No. 10647056 B2 (“Clark et al.”), US Pub. No. 20150197063 (“Shinar et al.”) and US Pub. No. 20160184189 A1 (“Hagiwara et al.”), further in view of evidentiary reference Cross Index of Materials and Substances (“Cross Index”), ASM Handbook, Volume 20 - Materials Selection and Design (“ASM”), and Silicon Dioxide Wikipedia (“Wiki”), as applied in claim 32, further in view of US Pub. No. 20110001950 A1 (“DeVoe et al.”)
Regarding claim 33, Das et al. does not explicitly teach the photoinitiator is an onium salt.
DeVoe et al. teaches a photopolymerization method ([0001], “a multi-photon exposure process utilizing a photocurable material”) wherein the photoinitiator is an onium salt ([0044], “the photoinitiator is an onium salt”).
Das et al. and DeVoe et al. are both considered to be analogous to the claimed invention because they are in the same field of photopolymerization. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the photoinitiator in Das et al. to incorporate an onium salt as taught by DeVoe et al., because suitable photoinitiators (that is, electron acceptor compounds) for the reactive species of the photoreactive compositions are those that are capable of being photosensitized by accepting an electron from an electronic excited state of the multiphoton photosensitizer (DeVoe et al. [0043]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100003619 (“Das et al.”), in view of US Patent No. 10647056 B2 (“Clark et al.”), and US Pub. No. 20150197063 (“Shinar et al.”), further in view of evidentiary reference Cross Index of Materials and Substances (“Cross Index”), ASM Handbook, Volume 20 - Materials Selection and Design (“ASM”), and Silicon Dioxide Wikipedia (“Wiki”), as applied in claim 20, further in view of US Pub. No. 20020132872 A1 (“Yamamura et al.”) and US Pub. No. 20030090034 A1 (“Mulhaupt et al.”).
Regarding claim 28, Das et al. does not explicitly teach the composition comprises monomers selected from the group consisting of L-lactic acid, glycolic acid, caprolactones, considered alone or as a mixture, and fillers comprising living cells, a hydrogel selected from collagen, gelatin, fibrin, alginate, chitin, chitosan, hyaluronic acid, poly-(2-hydroxyethyl methacrylate) (PHEMA), polyvinyl alcohol (PVA), and polyethylene glycol (PEG) considered alone or as a mixture.
Yamamura et al. teaches a photocurable resin composition (Abstract, “Photocurable resin composition”), wherein the composition comprises monomers selected from the group consisting of L-lactic acid, glycolic acid, caprolactones, considered alone or as a mixture ([0100], “caprolactone-modified tris(2-hydroxyethyl)isocyanurate tri(meth)acrylate”).
Das et al. and Yamamura et al. are both considered to be analogous to the claimed invention because they are in the same field of photopolymerization. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the monomer in Das et al. to incorporate caprolactones as taught by Yamamura et al., because the ethylenically unsaturated monomer optionally used in the photocurable resin composition contains an ethylenically unsaturated bond in the molecule (Yamamura et al. [0093]).
Mulhaupt et al. teaches stereolithography process ([0002], “process of stereolithography”), wherein the composition comprises fillers comprising living cells and a hydrogel selected from collagen, gelatin, fibrin, alginate, chitin, chitosan, hyaluronic acid, poly-(2-hydroxyethyl methacrylate) (PHEMA), polyvinyl alcohol (PVA), and polyethylene glycol (PEG) considered alone or as a mixture ([0071], “Gelatine solution, collagen solutions, Na alginate solutions, albumen solutions are thus suitable as excipient material 3 for the living cells.”).
Das et al. and Mulhaupt et al. are both considered to be analogous to the claimed invention because they are in the same field of photopolymerization. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the fillers in Das et al. to incorporate living cells and gelatine solution as taught by Mulhaupt et al., because gelatin solution and collagen solution are examples of matrix materials required for processing living cells (Mulhaupt et al. [0081]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100003619 (“Das et al.”), in view of US Patent No. 10647056 B2 (“Clark et al.”), and US Pub. No. 20150197063 (“Shinar et al.”), further in view of evidentiary reference Cross Index of Materials and Substances (“Cross Index”), ASM Handbook, Volume 20 - Materials Selection and Design (“ASM”), and Silicon Dioxide Wikipedia (“Wiki”), as applied in claim 20, further in view of US Pub. No. 20020132872 A1 (“Yamamura et al.”).
Regarding claim 30, Das et al. does not explicitly teaches the acrylic monomer is selected from the group consisting of poly(ethylene glycol) diacrylate, tri(ethylene glycol) dimethacrylate, pentaerythritol tetraacrylate, 1,6-hexanediol diacrylate, or in combination.
Yamamura et al. teaches a photocurable resin composition, wherein the monomer is selected from the group consisting of poly(ethylene glycol) diacrylate, tri(ethylene glycol) dimethacrylate, pentaerythritol tetraacrylate, 1,6-hexanediol diacrylate, or in combination ([0100], “Examples of the polyfunctional monomers suitably used as the component (F) include… triethylene glycol diacrylate”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the monomer in Das et al. to incorporate tri(ethylene) glycol diacrylate as taught in Yamamura et al., since using tri(ethylene) glycol diacrylate is known in the art of photopolymerization and combining element requires no change in its respective functions, while the combination yields predictable results to one of ordinary skill in the art. See MPEP 2143.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100003619 (“Das et al.”), in view of US Patent No. 10647056 B2 (“Clark et al.”), and US Pub. No. 20150197063 (“Shinar et al.”), further in view of evidentiary reference Cross Index of Materials and Substances (“Cross Index”), ASM Handbook, Volume 20 - Materials Selection and Design (“ASM”), and Silicon Dioxide Wikipedia (“Wiki”), as applied in claims 22 and 35, further in view of US Pub. No. 20120195994 (“El-Siblani et al.”).
Regarding claim 36, Das et al. does not explicitly teach successively polymerizing various portions of the three-dimensional object in various vessels, each of which contains a specific composition that makes it possible to obtain a predetermined voxel size or predetermined functionalities.
El-Siblani et al. teaches a method (Abstract, “method for manufacturing three-dimensional objects”), comprising successively polymerizing ([0057], “a solidifiable material may include a polymerizable or cross-linkable material, a photopolymer, a photo powder, a photo paste, or a photosensitive composite”) various portions of the three-dimensional object in various vessels (Fig. 1-3, different portions of object 28 are built in containers 31 and 33; [0053], “solidifiable materials 31 and/or 33 are solidified via solidification energy provided by pattern generator 22 to progressively build object 28 and/or supports (not shown in FIGS. 1-4) in the build (z) axis direction”), each of which contains a specific composition (Abstract, “Multiple solidifiable material container assemblies are provided for holding different solidifiable materials”) that makes it possible to obtain predetermined functionalities ([0005], “it is desirable to use multiple solidifiable materials. In one scenario, a three-dimensional object is built with attached supports, which are preferably removable. In such cases, it may be useful to construct the supports from a material that is readily removable from what will be the finished object without damaging the object. For example, the finished object may be constructed from a photohardenable material that is resistant to heat and/or water while the supports may be meltable or dissolvable with water to facilitate their removal from the object.”).
Das et al. and El-Siblani et al. are both considered to be analogous to the claimed invention because they are in the same field of photopolymerization. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the polymerization method in Das et al. to incorporate multiple vessels as taught by El-Siblani et al., because in certain three-dimensional object manufacturing processes, it is desirable to use multiple solidifiable materials each of which has predetermined functionalities (El-Siblani et al. [0005]).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100003619 (“Das et al.”), in view of US Patent No. 10647056 B2 (“Clark et al.”), and US Pub. No. 20150197063 (“Shinar et al.”), further in view of evidentiary reference Cross Index of Materials and Substances (“Cross Index”), ASM Handbook, Volume 20 - Materials Selection and Design (“ASM”), and Silicon Dioxide Wikipedia (“Wiki”), as applied in claims 22 and 35, further in view of US Pub. No. 20120195994 (“El-Siblani et al.”) and US Pub. No. 20040061260 (“Heugel”).
Regarding claim 37, Das et al. teaches a photopolymerization method wherein the three-dimensional object comprises an outer surface ([0080], “vertical walls”) and an inner volume ([0080], “sections of the integral cored mold containing critical features”), wherein voxel-size of outer surface is higher than the voxel size of inner volume ([0080], “Intelligent adaptive slicing algorithms optimize build speed and throughput while at the same time carefully accounting for necessary feature resolution and/or surface finish embedded in each slice layer thickness. For example, sections of the integral cored mold containing critical features may be sliced at approximately 25 micron layer thickness, while other regions corresponding to the platform and pour cup with non-critical features or mostly vertical walls can be sliced at approximately 100 microns or larger layer thickness.”; Das et al. teaches accounting for feature resolution in different regions of the 3D product by intelligent adaptive slicing algorithms. When a region is sliced in thinner layer, such as sections of the integral cored mold containing critical features, a higher resolution is result. Since voxel size is the resolution of the objection, Das et al. teaches an inner volume having lower voxel size than the outer surface).
Das et al. does not teach polymerizing locations in the inner volume with a resolution that is smaller than locations forming the outer surface. 
However, Heugel teaches a method (Abstract, “method for the layer-by-layer generative manufacturing of three-dimensional objects by selective hardening of a previously applied layer by means of laser radiation”), comprising polymerizing locations in the inner volume with a resolution that is smaller than locations forming the outer surface ([0004], “a small beam focus can be selected in the marginal area to achieve a high structural resolution, whereas the selection of a larger beam focus in the inner area speeds up the hardening process of the inner area”).
Das et al. and Heugel are both considered to be analogous to the claimed invention because they are in the same field of photopolymerization. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify polymerizing inner portion with a higher resolution than the outer surface in Das et al. to incorporate a method to polymerizing inner portion with a smaller resolution than the outer surface as taught by Heugel, because the selection of lower resolution in the inner area speeds up the hardening process of the inner area (Heugel [0004]).
Das et al. also teaches photopolymerization composition with or without fillers ([0045], “composite materials (e.g., those that contain a filler material for a photopolymer, or those that combine the photopolymer with another polymer), can be employed as well”).
El-Siblani et al. teaches a method wherein in a first vessel containing a first composition ([0052], “the first solidifiable material source”) thereby making it possible to obtain a first voxel size, and a second vessel contains a second composition ([0052], “the two solidifiable material containers include different solidifiable materials within their interior volumes) thereby making it possible to obtain a second voxel-size that is smaller than the first voxel size.
Das et al. and El-Siblani et al. are both considered to be analogous to the claimed invention because they are in the same field of photopolymerization. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the polymerization method in Das et al. to incorporate multiple vessels with a first vessel containing composition with fillers and a second vessel containing composition without fillers as taught by El-Siblani et al., because in certain three-dimensional object manufacturing processes, it is desirable to use multiple solidifiable materials (El-Siblani et al. [0005]).
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
Regarding Claim 20, the following arguments were submitted. 
-1-
Applicant argues that Das and Clark are in different fields from the claimed subject matter. Applicant submits that Das teaches photopolymerization method without using a mask (Das, [0011]) and Clark teaches curing a composition layer-by-layer, wherein the composition has viscosity that is specific to layer-by-layer process.
The Examiner respectfully disagrees. The claimed subject matter is in the field of multi-photon photopolymerization, specifically, two-photon photopolymerization. Two-photon photopolymerization is in the same field of photopolymerization because they both direct a light source to cure a photo-curable composition. While multi-photon photopolymerization involves additional light source, it is considered an advancement of traditional photopolymerization by directing multiple light sources to a photo-curable composition (Specification [0023-0026]; Evidentiary reference Updates in Advanced Lithography, Chapter 2, Pg 36, Paragraph 24) While Das teaches photopolymerization method without using a mask to couple with its light source, Das is in the same field of additive manufacturing in photopolymerization as the claimed subject matter since the claimed additive manufacturing method does not require a mask to couple with its light source. Similarly, Clark teaches photocuring a composition layer-by-layer, which is a common technique in traditional photopolymerization. Thus, Das and Clark are analogous in the field of photopolymerization. Since multi-photon polymerization is in the same field of additive manufacturing as photopolymerization, it would be obvious to one of ordinary skill in the art concerned with photopolymerization to consider any and all compositions utilized for photopolymerization and adjust the viscosity of the photo-curable composition based on the desired design to form the end component with a reasonable expectation of success. 
-2-
Applicant argues that “Clark only discloses the use of compositions with no filler”. Applicant admits that Das teaches the use of compositions with fillers. 
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding claim 1, Das is relied upon for teaching a composition comprising silica as the filler ([0074], “The refractive index of silica is close to the monomer”), whereas Clark is relied upon for adjusting the viscosity of the composition mixture. In addition, although Clark teaches that in Selective Laser Sintering, adding additives, such as fillers, leads to high viscosity of the polymer (Clark, Col. 1, line 44-50), Clark does not teach using a composition in photopolymerization with exclusion of a filler. 
-3-
Applicant argues that Das fails to teach “to modify the refractive- index differential to be so low because such a modification would not have been expected to enhance sensitivity”, and Applicant alleges that the motivation that reducing refractive-index differential would not be an interest to multiphoton polymerization because Das is not carrying out multiphoton polymerization and sensitivity may introduce interaction between composition and photons. 
In response to applicant’s argument, the Examiner submits that Das teaches a composition comprising camphene as the monomer and silica as the filler ([0070], “an acrylic monomer… Camphene may be selected”; [0074], “The refractive index of silica is close to the monomer”). Evidentiary reference teaches that the refractive index for camphene is 1.475 and the refractive index for silica is 1.458 (Cross Index of Materials and Substances and ASM Handbook, Volume 20 - Materials Selection and Design). Furthermore, the use of patents as references is not limited to what the patentees describe as their own invention or the problems with they are concerned. They are part of the literature of the art, relevant for all they contain.” MPEP 2123(I). In this case, one of ordinary skill in the art would find it obvious to modify the difference of refractive indices between the monomer and filler to be less than 0.05 because using monomer and filler with small difference in refractive indices is known in the prior art and one of ordinary skill in the art would have combined the element as claimed with no change in its respective functions, and the combination would have yielded predictable results.
-4-
Applicant argues that the combination of prior arts does not mention “the possibility of using a particularly high viscosity (i.e., at least equal to 0.05 Pascal seconds) photo-polymerizable composition for multi-photon polymerization”.
The Examiner respectfully disagrees. Clark teaches the reaction mixture viscosity should be 1 cP to 1000 cP, which is the same as 0.001-1 Pascal*seconds (Clark, Col. 16, line 33-34). Clark is in the same field of additive manufacturing in photopolymerization as the claimed subject matter, as noted under “-1-“, and one of ordinary skill in the art would find it obvious to optimize the viscosity of the photocurable composition such that it is greater than 0.05 Pa*s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980), In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  Furthermore, the use of patents as references is not limited to what the patentees describe as their own invention or the problems with they are concerned. They are part of the literature of the art, relevant for all they contain.” MPEP 2123(I). In this case, the utilization of the claimed viscosity for photo-polymerization is well known in the art.
-5-
Applicant argues that the Clark “suggested the use of the lowest possible viscosity”. Applicant submits that Clark suggests that “increasing the viscosity will promote the non-uniform distribution of additives” in Col. 1, line 49-50.
The Examiner respectfully disagrees. Clark teaches “the reaction mixture viscosity should be 1cP for some applications, to 1000 cP in some applications” (Col. 16, line 33-34). Since “high viscosity” and “low viscosity” are relative, Clark does not suggest using a reaction mixture with viscosity that falls outside of the specified range. In addition, Clark does not teach that “uniform loaded additives are bad” and “non-uniform loaded additives are good”, because Clark teaches that high and low viscosity has various applications. Thus, one of ordinary skill in the art would find it obvious to incorporate Clark’s teaching regarding the relationship between the viscosity of the reaction mixture and the uniformity of the additive distribution and adjust the viscosity to find its appropriate application. 
-6-
Applicant argues that Das fails to teach both “polymerizing said composition by multiphoton photopolymerization” and “a composition that is transparent to said photopolymerization wavelength”. Furthermore, Applicant argues that the reason offered for modifying Das to use a composition that is transparent to the photopolymerization wavelength “has nothing to do with transparency”.
The Examiner respectfully disagrees. As noted under “-1-“, Das is in the same field of additive manufacturing in photopolymerization as the multiphoton photopolymerization since multiphoton photopolymerization is in the same field as photopolymerization.  In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Although Das does not explicitly teach “polymerizing said composition by multiphoton photopolymerization” and “a composition that is transparent to said photopolymerization wavelength”, Shinar et al. teaches a multiphoton polymerization process, wherein the composition is transparent to the photopolymerization wavelength (Shinar et al., [0257]). Das and Shinar et al. are both analogous to the claimed invention because they are in the same field of photopolymerization. It would have been obvious to one with ordinary skill in the art to incorporate a transparent composition in Shinar et al. to the composition in Das, because Shinar teaches that using a transparent composition is known in the art of photopolymerization and combining the transparent composition requires no change in its respective functions, while the combination yields predictable results to one of ordinary skill in the art. See MPEP 2143. Furthermore, Shinar et al. teaches that one of ordinary skill in the art would be motivated to incorporate a multiphoton polymerization process because multi-photon polymerization is suitable for creating small features in a photosensitive material (Shinar et al., [0257]). Since multi-photon polymerization utilizes a material that is transparent at the wavelength of the laser used for creating the desire pattern, one of ordinary skill in the art would be motivated to incorporate both “polymerizing said composition by multiphoton photopolymerization” and “a composition that is transparent to said photopolymerization wavelength” to the photopolymerization process taught in Das. 
-7-
Applicant alleges that “modifying Das to use multiphoton lithography would be a significant change to the principle of operation” without offering evidence. 
The Examiner respectfully disagrees with this statement. Multi-photon photopolymerization, also known as multiphoton lithography, and photopolymerization both direct a light source to cure a photo-curable composition. While multi-photon photopolymerization involves additional light source, it is not considered a significant change to the principle of operation (See evidentiary reference Updates in Advanced Lithography, Chapter 2, Pg 36, Paragraph 24).

Regarding claim 22, Applicant argues that Das fails to teach “wherein said filler comprises transparent particles”, because Das “appears to carry out polymerization at shorter wavelengths than visible light” and “silica is transparent in visible light does not prove that it is also transparent to the wavelengths used for photopolymerization”. 
The Examiner respectfully disagrees. Claim 22 of the claimed invention states “said filler comprises transparent particles” without limiting of the range of wavelengths or the degree of transparency. Furthermore, silica is known to one of ordinary skill in the art as a transparent particle and Das teaches using silica as a filler ([0045], “composite materials (e.g., those that contain a filler material for a photopolymer…”; [0090], “Refractory ceramic molds were produced using as the resin UV-curable suspensions of silica powders in acrylate monomers.”). Das further disclose that the silica is fused ([0090]) which is known to be transparent up to a certain extent. Thus, Das teaches using a filler comprises transparent particles. 

Regarding claim 24, Applicant argues that Hagiwara is “in a significantly different field” because it “does not concern multi-photon polymerization”. In addition, Applicant argues that Hagiwara prefers low viscosity composition, which is in contrary to the claimed invention.
The Examiner respectfully disagrees. Hagiwara is in the field of photopolymerization (Hagiwara, [0025]). As noted under claim 20, “-1-“, multiphoton photopolymerization and photopolymerization are in the same field of additive manufacturing. In addition, as noted under claim 20, “-5-“, “high viscosity” and “low viscosity” are relative and having various applications. In Hagiwara, the viscosity of the photocurable composition is 20,000 mPa*s or less, more preferably 15,000 mPa*s or less, and still more preferably 10,000 mPa*s or less, and the viscosity of the claimed composition is greater than or equal to 0.30 Pa*s (same as 300 mPa*s). Thus, Hagiwara uses a spherical filler to reduce viscosity of the photocurable composition to render it more suitable in its desired application. 
	
Regarding claim 26, Applicant argues that it would not be obvious to combine Hagiwara with Das to modify the transparent particles to be made of a polymer that is insoluble in the photocurable composition, because Office Action implied that “the obvious way to improve mechanical properties is to use an insoluble polymer and not a soluble polymer”.
The Examiner respectfully disagrees. Hagiwara teaches using silane coupling agent such as epoxy compound in the photocurable composition in order to improve the mechanical properties of the 3D product (Hagiwara, [0072]). The Office Action states that “It would have been obvious… to incorporate an epoxy group as taught by Hagiwara et al., in order to improve the mechanical properties of the three dimensional product”. In addition, the claim invention fails to explicitly state the motivation for choosing the solubility of the transparent particle that teaches away using an insoluble polymer improves mechanical properties of the 3D object. Thus, the Examiner disagrees with Applicant’s argument that it would not be obvious to combine Hagiwara with Das to modify the transparent particles to be made of a polymer that is insoluble in the photocurable composition. Furthermore, the use of patents as references is not limited to what the patentees describe as their own invention or the problems with they are concerned. They are part of the literature of the art, relevant for all they contain.” MPEP 2123(I).
	
Regarding claim 27, Applicant argues that it would not be obvious to combine Hagiwara with Das to modify the transparent particles to be made of a polymer that is soluble in the photocurable composition, because Office Action implied that “the obvious way to improve mechanical properties is to use a soluble polymer and not an insoluble polymer”.
The Examiner respectfully disagrees. Hagiwara teaches using silane coupling agent such as (methyl)acrylic compound in the photocurable composition in order to improve the mechanical properties of the 3D product (Hagiwara, [0072]). The Office Action states that “It would have been obvious… to incorporate a (methyl)acrylic group as taught by Hagiwara et al., in order to improve the mechanical properties of the three dimensional product”. In addition, the claim invention fails to explicitly state the motivation for choosing the solubility of the transparent particle that teaches away using a soluble polymer improves mechanical properties of the 3D object. Thus, the Examiner disagrees with Applicant’s argument that it would not be obvious to combine Hagiwara with Das to modify the transparent particles to be made of a polymer that is soluble in the photocurable composition. Furthermore, the use of patents as references is not limited to what the patentees describe as their own invention or the problems with they are concerned. They are part of the literature of the art, relevant for all they contain.” MPEP 2123(I).
	
Regarding claim 28, the following arguments were submitted. 
-1-
Applicant argues that it would not be obvious to combine Yamamura et al. with Das “to include a caprolactone monomer because a bond in this monomer will have a property that stays the same when the monomer is in a molecule”. 
The Examiner respectfully disagrees. Yamamura et al. teaches using ethylenically unsaturated monomer, such as caprolactone-modified tris(2-hydroxyethyl)isocyanurate tri(meth)acrylate in a photocurable composition in photopolymerization process (Yamamura et al., [0100]). One of ordinary skill in the art would find it obvious to modify the photocurable composition in Das to incorporate a  caprolactone monomer because using caprolactone monomer is known in the prior art and one of ordinary skill in the art would have combined the element as claimed with no change in its respective functions, and the combination would have yielded predictable results.
-2-
Applicant argues that it would not be obvious to combine Mulhaupt et al. with Das “to include gelatin and collagen and living cells because gelatin and collagen are useful matrix materials for processing living cells”.
The Examiner respectfully disagrees. Mulhaupt et al. teaches using a photocurable composition comprising gelatin solution or collagen solutions, because they are considered suitable excipient material for living cells used for producing implants (Mulhaupt et al., [0070]-[0071]). One of ordinary skill in the art would find it obvious to modify the photocurable composition in Das to incorporate gelatin or collagen with living cells because using gelatin or collagen with living cells is known in the prior art and one of ordinary skill in the art would have combined the element as claimed with no change in its respective functions, and the combination would have yielded predictable results.

Regarding claim 30, Yamamura et al. teaches a photocurable resin composition, wherein the monomer is selected from tri(ethylene) glycol diacrylate (Yamamura et al., [0100]). It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the monomer in Das et al. to incorporate tri(ethylene) glycol diacrylate as taught in Yamamura et al., since using tri(ethylene) glycol diacrylate is known in the art of photopolymerization and combining element requires no change in its respective functions, while the combination yields predictable results to one of ordinary skill in the art. See MPEP 2143.
	
Regarding claim 32, Applicant argues that it would not be obvious to combine Hagiwara with Das to modify the composition to be comprising an epoxy monomer, because Office Action implied that “the obvious way to improve mechanical properties is to use a soluble polymer and not an insoluble polymer”.
The Examiner respectfully disagrees. Hagiwara teaches using silane coupling agent such as epoxy compound in the photocurable composition in order to improve the mechanical properties of the 3D product (Hagiwara, [0072]). The Office Action states that “It would have been obvious… to incorporate a epoxy group as taught by Hagiwara et al., in order to improve the mechanical properties of the three dimensional product”. In addition, the claim invention fails to explicitly state the motivation for choosing the solubility of the transparent particle that teaches away using an insoluble polymer improves mechanical properties of the 3D object. Thus, the Examiner disagrees with Applicant’s argument that it would not be obvious to combine Hagiwara with Das to modify the composition to be comprising an epoxy monomer. Furthermore, the use of patents as references is not limited to what the patentees describe as their own invention or the problems with they are concerned. They are part of the literature of the art, relevant for all they contain.” MPEP 2123(I).

	
Regarding claim 34, Applicant argues that there’s “no plausible reason offered” that the “diffuser reads on projection lens 230”. A diffuser is any material that diffuses or scatter light in some manner to create soft light effect. Lens such as concave lens is known to one of ordinary skill in the art to diverge and scatter incoming light. Das teaches carrying out the multiphoton photopolymerization using an optical diffuser (Das, [0051], “a projection lens 230”) to adapt a polymerization spatial resolution (Das Fig. 3B, the optical system adapts the laser beam to predetermined polymerization location). Thus, Das teaches carrying out multiphoton photopolymerization using an optical diffuser.
	
Regarding claim 35, Applicant argues that Das in combination with Heugel fail to meet the limitation of "said three-dimensional object comprises an outer surface and an inner volume" and "polymerizing locations in said inner volume with a resolution that is lower than locations forming said outer surface.", because “inner area” is not “inner volume” and “outer surface” is “marginal area of a cross section”. 
The Examiner respectfully disagrees. In Heugel, the “inner area” refers to the inner cross-sectional area of each layer of a 3D object. Since a 3D object is built in a layer-by-layer process, a low resolution in the inner cross-sectional area of each layer will result in a low resolution in the inner volume of the 3D object. Similarly, a high resolution in the outer cross-sectional area of each layer will result in a high resolution in the peripheral surface of the 3D object. Thus, one of ordinary skill in the art would find it obvious to modify polymerizing inner portion with a high resolution than the outer surface in Das to incorporate a method to polymerize the inner portion of the 3D object with a lower resolution than the outer portion as taught by Heugel, motivated by speeding up the hardening process of the inner area (Heugel, [0004]).

Regarding claim 36, Applicant argues that it would not be obvious to combine El-Siblani et al. with Das because El-Siblani et al. teaches that in certain additive manufacturing process, using multiple solidification materials is desirable, while Applicant argues that “the use of a single material saves costs, simplifies manufacturing, and eliminates the discontinuities that arise between different materials”.
The Examiner respectfully disagrees. El-Siblani et al. teaches using multiple solidification materials is desirable because different parts of may be made of heat and/or water-resistant material in order to be removable from the finished object (El-Siblani et al., [0005]). Thus, it would be obvious to combine El-Siblani et al. with Das to incorporate multiple vessels for successively polymerizing various portion of the 3D object, each of which contains a specific composition. Furthermore, the use of patents as references is not limited to what the patentees describe as their own invention or the problems with they are concerned. They are part of the literature of the art, relevant for all they contain.” MPEP 2123(I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cross Index of Materials and Substances. Retrieved from
        https://app.knovel.com/hotlink/itble/rcid:kpPTEV0011/id:kt00AP0165/pattys-toxicology-6th/cross-index-materials
        2 ASM Handbook, Volume 20 - Materials Selection and Design
        Table 2. Properties of Selected Commercial Glasses. Retrieved from
        https://app.knovel.com/hotlink/itble/rcid:kpASMHVMS2/id:kt008XDNV3/asm-handbook-volume-20/table-2-properties-selected
        3 http://web.archive.org/web/20160301054638/https://en.wikipedia.org/wiki/Silicon_dioxide
        4https://books.google.com/books?hl=en&lr=&id=8uKgDwAAQBAJ&oi=fnd&pg=PA35&dq=stereolithography+multi+photon&ots=-zzFe-BrEp&sig=TE9ENjgLLtfbtPWrAc9wr6bd4uw#v=onepage&q=stereolithography%20multi%20photon&f=false